

EXHIBIT 10.3


RESIGNATION






To the Board of Directors of
Accelerated Acquisitions XII, Inc.,
a Delaware corporation


The undersigned, being an officer and director of the above-named corporation,
does hereby resign from all positions as such officer and director of the
corporation.


Said resignation is contingent and expressly conditioned upon (a) the sale of
22,350,000 shares of the Company’s common shares to SSM Media Ventures, Inc. and
(b) the appointment of successor directors and officers of the corporation.


Said resignation shall be effective on the date of the Closing of the
transaction contemplated by the Subscription Agreements between the Company and
SSM Media Ventures, Inc.


Dated as of July 16, 2011


/S/ Timothy Neher
Timothy Neher



 
 